Citation Nr: 0504924	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the left mid-scapula, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  He died in October 1998.  The appellant is 
his surviving spouse.

In a February 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO) denied a compensable evaluation for service-connected 
residuals of left mid-scapula shell fragment scar, to include 
service connection for arthritis of the left shoulder.  The 
veteran perfected an appeal to the Board of Veterans' Appeals 
(Board).  In late May 1998, the Board remanded this matter to 
the RO for further evidentiary development in the form of a 
VA compensation and pension medical (C&P) examination.  The 
veteran died in October 1998, before the C&P examination 
could take place.  
 
In July 1999, the appellant, as the veteran's surviving 
spouse, filed a claim of entitlement to service connection 
for the cause of the veteran's death and for accrued benefits 
based upon a claim for a compensable evaluation for service-
connected shell fragment wound residuals pending at the time 
of her husband's death.  The RO denied both in July 1999, and 
the appellant sought further review.  In August 2001, the 
Board ordered evidentiary development consistent with the 
Veterans Claims Assistance Act, enacted in late 2000 while 
the appeal was pending.  

In August 2002, the Board denied a compensable rating for the 
shell fragment wound residuals and service connection for 
arthritis of the left shoulder, both for accrued benefits 
purposes, and also denied service connection for the cause of 
the veteran's death.  The appellant sought review of this 
decision by the United States Court of Appeals for Veterans 
Claims (Court).  In June 2003, the Court vacated the Board's 
August 2002 decision to the extent that a compensable rating 
was denied for shell fragment wound residuals, for accrued 
benefits purposes, and remanded the matter to the Board for 
readjudication.  The Court dismissed the appeal with respect 
to the issues of service connection for left shoulder 
arthritis for accrued benefits purposes and service 
connection for the cause of the veteran's death.

The issue of a compensable rating for left mid-scapula shell 
fragment wound residuals has been remanded by the Court for a 
discussion of the applicability of the legal significance of 
the veteran's wound debridement in service, including 
consideration of 38 C.F.R. § 4.56 and VA rating criteria 
specific to muscle injuries.  In this connection, it is noted 
that service connection was granted in April 1954 for "scar, 
shell fragment mid scapula, left ns," and this disability 
always was rated during the veteran's lifetime based upon 
criteria for rating scars, and not for muscle injury.  
Because the RO had never considered muscle injury criteria in 
this case, the Board remanded the matter to the RO in 
November 2003 for such consideration in the first instance, 
following compliance with certain due process requirements.  
The remand directives have been completed, and the claim is 
again before the Board.  
 

FINDINGS OF FACT

1.  At the time of the veteran's death in October 1998, a 
claim for a compensable evaluation for residuals of service-
connected shell fragment wound to the left mid-scapula was 
pending.

2.  Evidence of record at the time of the veteran's death 
indicates that residuals of service-connected shell fragment 
wound to the left mid-scapula were manifested by no more than 
a slight muscle injury and a small, asymptomatic scar at the 
site of the injury, with no objective evidence of functional 
limitations resulting from any muscle injury or the scar.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
shell fragment wound to the left mid-scapula, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 
5121 (West 2002); 38 C.F.R. §§ 3.1000, 38 C.F.R. §§ 4.31, 
4.40, 4.41, 4.44, 4.45, 4.55, 4.56, 4.59, 4.71 Plate I; 
4.71a, Diagnostic Codes 5201, 5203; 4.73, Diagnostic Codes 
5301-5309; 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Governing Laws and Regulations

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence of record at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement, shall 
be paid to certain survivors, including the veteran's 
surviving spouse, upon the veteran's death.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).  An 
application for accrued benefits must be filed within one 
year after the date of a veteran's death.  Id.  

Evidence of record at the date of death, for the purposes of 
evaluating accrued benefits claims, means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (West 2002); Hayes v. Brown, 4 Vet. App. 353 
(1993).

Disability ratings are determined by the application of the 
VA's schedule of ratings, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).


In general, when rating the veteran's service-connected 
disability, the entire medical history is to be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.41 (2004).  Moreover, evaluation of injury includes could 
involve consideration of resulting impairment to the muscles, 
bones, joints and/or nerves, as well as functional 
limitations and painful motion.  See 38 C.F.R. §§ 4.40, 4.41, 
4.44, 4.45, 4.55, 4.56, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, it should be noted that the 
present level of disability is of primary concern in a claim 
for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
principles of Francisco, as applied to this accrued benefits 
claim, would mean that focus should be upon the more recent 
evidence of residual disability associated with the veteran's 
shell fragment wound, dated through the date of the veteran's 
death. 

When the requirements for a compensable rating (10 or higher) 
under a Diagnostic Code are not shown, a noncompensable, or 
zero, percent rating is assigned.  38 C.F.R. § 4.31 (2004).

As for applicable rating criteria, it is noted that the VA 
diagnostic codes pertaining to scars were revised recently.  
However, the revisions do not apply to this claim for accrued 
benefits because the veteran died in 1998, before the 
effective date of the revisions (August 30, 2002).  See 67 
Fed. Reg. 49,590 (2002).  The applicable diagnostic codes are 
in 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1998).  Diagnostic Code 7803 permits a 10 percent rating for 
scars that are superficial, poorly nourished, with repeated 
ulceration.  Diagnostic Code 7804 permits a 10 percent rating 
for superficial scars that are tender and painful upon 
objective demonstration.  Diagnostic Code 7805 rates other 
scars based upon limitation of function of the part(s) 
affected.  

Other criteria based upon functional limitations also apply 
to this claim.  Impairment of the scapula is rated at 10 
percent with malunion, or with nonunion without loose 
movement.  Alternatively, impairment of the scapula may be 
rated at 10 percent based on functional impairment of a 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1998).  

Limitation of motion of the arm is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).  Limitation 
of motion at shoulder level permits a 20 percent rating.  
Normal ranges of upper extremity motion are defined as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate 
I (1998).  Shoulder level is 90 degrees of flexion or 
abduction.  Id.     

Also, as for muscle injury rating criteria applicable to this 
claim, 38 C.F.R. § 4.73, Diagnostic Codes 5301-5309 (1998) 
(shoulder girdle and arm) provide for ratings from zero to a 
maximum of 40 percent for injuries to Muscle Groups numbered 
from I to IX involving the shoulder girdle and arm, with 
separate rating assignments depending on whether the affected 
side - left or right - involves the dominant (major) or non-
dominant (minor) extremity.  Diagnostic Codes 5301, 5302, 
5303, and 5304 in particular address evaluation of muscle 
injury to the shoulder, scapula, and upper arm muscles.  
     
As defined in 38 C.F.R. § 4.56(d), slight disability of the 
muscles would be associated with a simple wound of muscles 
without debridement or infection.  Moderate disability of the 
muscles would be associated with through and through or deep 
penetrating wounds of short track by a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, and with residuals of debridement or 
prolonged infection.  A moderately severe disability of the 
muscles would be associated with a through and through or 
deep penetrating wound, by a small high velocity missile or a 
large low velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A severe disability of the muscles includes 
through and through or deep penetrating wound due to high-
velocity missiles, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
See 38 C.F.R. § 4.56(d) (1998).   

II.  Evidence and Analysis

The veteran served on active duty from February 1943 to 
December 1945, with almost two years of this period served 
abroad during World War II.  Among other service awards, he 
received three Bronze Stars and the Purple Heart Medal.

At the time of the veteran's death in October 1998, service 
connection was in effect for one disability - scar, shell 
fragment, mid-scapula, left NS, determined to be 
noncompensable effective on January 20, 1954.  This 
disability was most recently evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1996), which evaluates scars 
generally.  See February 1997 rating decision.  Prior claim 
history also indicates that this service-connected disability 
always had been evaluated under diagnostic criteria governing 
scars.  See in particular November 1972 and April 1971 Board 
decisions, and April 1954 rating decision (original decision 
granting service connection).

Service and post-service medical records indicate that the 
veteran sustained a mild, penetrating shell fragment wound to 
the left scapular area during combat in Germany on March 15, 
1945.  On the same day, the wound was debrided and a foreign 
body (shell fragment) was removed.  The veteran underwent 
secondary closure of the wound on March 21, 1945.  He was 
seen every few days, and by April 1, 1945, the wound was 
healed and he returned to duty.  At the time of separation, a 
one-half inch by one-inch scar was seen on the left scapula, 
but no musculoskeletal defects were noted as a result of this 
injury.  Service connection was granted in April 1954, and a 
zero rating was in effect therefor through the time of the 
veteran's death.  

The veteran died in October 1998.  His widow filed a claim 
for accrued benefits in July 1999, within one year of her 
husband's death.  Thus, she is entitled to be considered for 
accrued benefits as a surviving spouse based upon service-
connected left mid-scapula shell fragment wound residuals if 
the evidence warrants the assignment of a compensable rating 
therefor.   
 
As noted earlier, a claim seeking a compensable rating for 
this disability was pending in October 1998, but a Board-
ordered C&P examination (see May 1998 Board decision) was not 
performed before the veteran's death.  As such, the most 
recent C&P examination findings of record specific to the 
shell fragment wound residuals are those from July 1972.  The 
July 1972 examination report indicates that the veteran 
reported pain in the left shoulder and arm, radiating down to 
the hand.  Objective examination results included notation of 
a well-healed scar over the medium border of the lower third 
of the left scapular area measuring approximately one 
centimeter by two centimeters.  The scar was neither tender, 
nor attached to deeper structures, and was smooth and freely 
movable.  The veteran was diagnosed with residuals of a shell 
fragment wound, left scapular area, well-healed, with no 
sequela.  No subjacent fascial or muscle defect was noted.  
The veteran reportedly was left handed, and full range of 
motion was noted in the left shoulder.  Contemporaneous X-ray 
results revealed no evidence of a joint or bone abnormality 
in the left shoulder.        

While the last C&P examination was conducted decades before 
death, the record also includes more recent medical records.  
Medical records dated in the early 1990s show that the 
veteran reported left shoulder pain, and a diagnosis of 
minimal degenerative arthritis in the left shoulder.  No 
medical evidence of record suggests that degenerative 
arthritis in the left shoulder was related to the shell 
fragment wound injury.  The record includes other recent VA 
medical records, including long-term care/nursing records 
dated through the day of the veteran's death; however, none 
of these records discusses anything related to the service-
connected scapular injury.    


The Board has been specifically ordered to analyze the 
significance of the wound debridement performed in service.  
The implication is that, as the definition of a slight 
disability of muscles is associated with a type of wound that 
is simple, without debridement or infection, and as the 
veteran's wound underwent debridement, he would necessarily 
have suffered at least a moderate disability of muscles as a 
result of his shell fragment would.

The Board first notes that the service medical records 
contain no reference at all to any muscle injury as such.  
Moreover, the post-service medical records are consistent 
with the service medical records in that they contain no 
reference to any muscle injury resulting from the shell 
fragment wound.  The veteran's service-connected disability 
was rated throughout his lifetime on the basis of the 
asymptomatic scar that resulted from this injury.

Despite the lack of any evidence of muscle disability 
resulting from the wound sustained in combat in March 1945 - 
contemporaneously described as a mild, penetrating shell 
fragment wound of the left scapula region - the Board must 
discuss the significant of the wound debridement that was 
part of the treatment of this wound.  Debridement is defined 
as the removal of foreign material and devitalized or 
contaminated tissue from or adjacent to a traumatic or 
infected lesion until surrounding healthy tissue is exposed.  
Dorland's Illustrated Medical Dictionary 348 (26th ed. 1981).  
The Board acknowledges that 38 C.F.R. § 4.56(d), in 
classifying muscle disability, associates slight disability 
with a simple wound of muscle without debridement or 
infection; associates a moderate disability with a type of 
injury without residuals of debridement; and associates 
moderately severe disability with a type of injury with 
debridement.  But there is more to the classification of 
muscle disability than the question of whether or not the 
wound required debridement.

Disability of muscles, as defined in 38 C.F.R. § 4.56(d), 
includes consideration of the type of injury, the history and 
complaint, and the objective findings.  When all of the 
factors are considered, it is abundantly clear that the shell 
fragment wound sustained by the veteran in combat in March 
1945 resulted in no more than slight muscle disability, as 
defined.

The Board acknowledges that a slight disability of muscle is 
associated with a simple wound of muscle without debridement 
or infection, and that the veteran did undergo debridement of 
his wound in service.  But the Board also notes that the 
history and complaint would involve a service department 
record of superficial wound with brief treatment and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability, which are 
defined as loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  In this case, the veteran's wound 
was described as a mild penetrating wound, and he was 
released to duty in approximately 2 weeks.  No cardinal signs 
or symptoms of muscle disability were ever described, and 
good functional results were obtained.  Objective findings 
for slight muscle injury would be minimal scar; no evidence 
of fascial defect, atrophy, or impaired tonus; no impairment 
of function or metallic fragments retained in muscle tissue.  
In this case, the veteran's scar was variously described as 1/2 
inch by 1 inch at service discharge to 1 cm by 2 cm at the 
last VA examination in July 1972.  The record does not 
contain any reference to the presence of fascial defect, 
atrophy, impaired tonus, retained metallic fragments or any 
impairment of function due to the injury sustained in March 
1945.

In contrast, a moderate disability of muscles is associated 
with through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  The veteran's wound 
was not through and through.  It was a penetrating wound, but 
it was described contemporaneously as mild.  It was never 
described as deep.  The history and complaint for a moderate 
disability of muscles would be service department record or 
other evidence of in-service treatment for the wound; record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use affecting the 
particular functions controlled by the injured muscles.  In 
this case, there is documentation of in-service treatment for 
the wound sustained in March 1945, but there is no reference 
to any cardinal sign or symptom of muscle disability.  
Objective findings should consist of small or linear entrance 
and (if present) exit scars indicating short track of missile 
through muscle tissue; some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared with the sound 
side.  In this case, the scar is small and linear, but there 
was never any reference to the track of the shell fragment 
through the underlying muscle.  Moreover, there was never any 
mention of any loss of deep fascia or loss of muscle 
substance.  There was no mention of impairment of muscle 
tonus, no mention of any loss of power, and no mention of any 
lowered threshold of fatigue.  

The regulation defines "moderate" disability of the muscles 
as through and through or deep penetrating wounds of short 
track by a single bullet, small shell, or shrapnel fragment, 
without the explosive effect of a high velocity missile, and 
with residuals of debridement or prolonged infection 
(emphasis added).  Here, the veteran's shell fragment wound 
was penetrating, but also was described as mild, not deep or 
"through and through."  Moreover, while the veteran did 
undergo debridement in service, there was no evidence of 
persistent residual symptoms or complications associated with 
the debridement.  Significantly, the record does not disclose 
infection or other complications affecting functional ability 
subsequent to the debridement.  Further, the July 1972 VA 
examination report, issued some quarter-century after the 
injury, clearly states that no subjacent fascial or muscle 
defect was disclosed at that time, and that the veteran had 
full range of motion in the left shoulder joint.  Subsequent 
medical records concerning treatment during the veteran's 
lifetime do not disclose evidence suggesting that the muscle 
injury itself, if any, had worsened or that the site of the 
debridement became symptomatic (such as infection requiring 
further surgical intervention).  It also is worth noting that 
the medical evidence of record after July 1972 is sparse, 
and, of these records, those specifically concerning the 
service-connected injury essentially consist of few records 
dated in the early 1990s documenting reported shoulder pain 
apparently associated with mild left shoulder arthritis.  
(Service connection is not in effect for left shoulder 
arthritis.)  

Thus, on balance, the Board finds that the evidence does not 
support a conclusion that the veteran's left scapular shell 
fragment injury resulted in a moderate muscle injury to 
permit a minimum compensable evaluation in accordance with 
diagnostic criteria concerning the shoulder girdle and arm, 
set forth in 38 C.F.R. § 4.73.  At most, the evidence most 
closely approximates a slight muscle disability.  See id.      

As for whether a separate compensable rating is warranted for 
the residual scar, even as long ago as in July 1972, the scar 
itself was not shown to have been symptomatic.  The scar was 
smooth, well-healed, and small in size (one by two 
centimeters); it was neither tender nor attached to deeper 
structures.  It did not impede movement, as then-current 
clinical findings included full range of motion in the left 
shoulder joint.  Subsequent medical records in the claims 
folder documenting treatment for various problems during the 
veteran's lifetime do not indicate that the scar itself 
became symptomatic after the performance of the July 1972 C&P 
examination.    

Moreover, even as of July 1972 and through the early 1990s, 
the primary symptom reported consisted of complaints of left 
shoulder pain.  As noted above, the veteran was diagnosed 
with mild left shoulder arthritis around this time, which 
could be associated with shoulder pain.  However, there is no 
clinical or diagnostic evidence that arthritis in the 
shoulder, diagnosed almost a half-century after discharge 
from service, is attributable to the combat injury or should 
otherwise be deemed a residual of that injury.  Moreover, 
even in July 1972, decades after discharge from active 
service, no musculoskeletal abnormality related to the left 
shoulder injury was documented (see July 1972 VA X-ray 
report), and the veteran had full range of motion in the left 
shoulder joint.  Medical records and reports did not 
specifically attribute his complaint of left shoulder pain to 
the shell fragment wound to the scapula region that he 
sustained in March 1945.

Thus, in sum, the totality of the evidence most closely 
approximates a finding that the veteran's scapular shell 
fragment wound residuals consisted of, at most, slight muscle 
injury; a small, asymptomatic scar remaining from the 
debridement; and no objective evidence of functional 
limitations with pain on use or during flare-ups, or any 
weakened movement, excess fatigability, or incoordination as 
a result of the injury.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).    

As the preponderance of the evidence is against the claims 
for an increased (compensable) rating for residuals of a left 
mid-scapula shell fragment wound (to include evaluation of 
residual scarring, muscle injury, and functional 
limitations), for accrued benefits purposes, the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received on 
or after November 9, 2000, as well as any claim not decided 
as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In an August 2001 
letter, the RO advised the appellant of VCAA duties to notify 
and assist, explained VA's and appellant's respective 
responsibilities in claim development, and asked her to 
provide information about each medical facility or doctor who 
treated her husband in connection with the pending claim.  In 
March 2004, the RO sent the appellant a second letter, 
advising her specifically that additional medical evidence 
related to her late husband's treatment for the service-
connected left scapular injury is needed to substantiate the 
claim.  Attached to this letter was an enclosure listing what 
evidence and information were of record to date; explaining 
what development assistance the VA must provide and what 
claim substantiation responsibilities the appellant has; and 
advising what the evidence must show to establish entitlement 
to accrued benefits.  In April 2004, the RO sent the 
appellant a third letter telling her that additional VA 
medical records pertaining to her late husband's treatment is 
needed and providing her a status of the claim.  
Additionally, through the Statement of the Case (SOC) and 
Supplemental Statements of the Case (SSOCs), the appellant 
was kept abreast of the status of the claim as to issue on 
appeal, including what evidence and information have been 
obtained to date and why the claim remains denied.  
  
The Board acknowledges that VCAA notification arguably was 
accomplished with a combination of several VCAA letters, the 
SOC and SSOCs, all issued after the rating decision from 
which this appeal arises, and not with a single pre-AOJ 
decision notice.  Moreover, the VCAA notification did not 
specifically include a recitation of 38 C.F.R. § 3.159 
(2004), which explains VA's duty to assist and includes a 
provision that the appellant is to be asked to provide any 
evidence in her possession pertinent to the claim.  

The above concerns constitute, at most, technical defects 
that posed no prejudice to the appellant.  First, on the 
issue of timing of the notice, this accrued benefits claim 
arose in 1999, and it was initially denied by the AOJ in 
1999, more than a year before enactment of VCAA in late 2000.  
Thus, no such notice was required from the RO when it 
initially denied the claim.  On appeal, in August 2001, the 
Board remanded the matter for further development consistent 
with VCAA, enacted while the appeal was pending.  After this 
time, VA gave the appellant notice of VCAA requirements, as 
explained above, and she and her representative had ample 
opportunity during this period to provide relevant evidence 
or to ask VA for assistance in obtaining it.  It is arguable 
that VA provided notice beyond that required under VCAA by 
sending the appellant multiple notices to keep her abreast of 
the status of the case and reminding her that further 
substantiation is warranted.  In addition, it is noted that 
the Board, too, has played a significant role in ensuring 
VA's compliance with VCAA in this case, as it reviewed this 
claim three times after the enactment of VCAA - in August 
2001, August 2002, and November 2003 - and ordered further 
notice and/or development assistance as deemed appropriate.  

Second, while VA did not literally ask the appellant to 
"provide any and all evidence in her possession" or used 
some other language to this effect, the Board finds no basis 
to conclude that the record, to date, is somehow deficient or 
lacking pertinent evidence as a result of this technical 
defect.  In fact, in late April 2004, the appellant wrote the 
RO specifically responding to the third (April 2004) RO 
letter, stating: "I do not have any additional information 
to submit.  I have submitted all of the information that I 
had . . . ."  Furthermore, after the issuance of the most 
recent SSOC (dated in October 2004), the appellant submitted 
no additional information or evidence; however, her 
representative submitted written argument on her behalf.  The 
Board finds it reasonable to interpret these recent 
developments in the claim to mean that the appellant is 
satisfied with the development of her claim and that she 
desires appellate adjudication as soon as practicable.

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Court acknowledged in 
Pelegrini at p. 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial 
unfavorable AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
In this case, she has received adequate notice, as explained 
above, and any technical failure concerning the notice 
resulted in no prejudice to her claim.  The Board interprets 
the Pelegrini decision and discussion therein to mean that 
the intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted 
at times, such as the case here, where VCAA was enacted while 
the case is in appellate status.  The Board has conducted 
such an evaluation here and has determined that adequate 
notice was given.  The record is not incomplete due to VA 
action or inaction with respect to VCAA notification.  There 
is no reasonable basis to conclude that material evidence is 
missing and that fundamental fairness dictates further 
development.    

As for the duty to assist, the Board first notes that an 
accrued benefits claim is based on the evidence of record on 
the date of the beneficiary's death.  Consequently, there is 
somewhat limited evidence to be gathered for such a claim.  
Nonetheless, it is noted that the RO, during the veteran's 
lifetime, obtained relevant records, which include service 
medical records and post-service medical evidence, including 
VA examination records.  After service, additional VA 
treatment records were associated with the claims folder, 
which is appropriate.  The record also contains the veteran's 
and appellant's written statements in support of the 
increased rating claim.  The appellant was given an 
opportunity to personally provide testimonial evidence, but 
declined to exercise this right (see appellant's April 2001 
statement indicating her desire to pursue the claim without a 
hearing).  Nothing in the record indicates that the appellant 
had identified relevant records for which she wanted VA's 
assistance in obtaining, to which VA failed to respond with 
assistance consistent with VCAA.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied its VCAA obligations.  The 
appellant's procedural and due process rights have not been 
abridged.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased (compensable) evaluation for residuals of a 
shell fragment wound to the left mid-scapula, for accrued 
benefits purposes, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


